Citation Nr: 1241578	
Decision Date: 12/05/12    Archive Date: 12/12/12

DOCKET NO.  05-12 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a sinus disorder, to include sinusitis and allergic rhinitis.

2.  Entitlement to service connection for bilateral pes planus with ankle inversion.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for type II diabetes mellitus.

5.  Entitlement to service connection for nausea, to include as due to an undiagnosed illness.

6.  Entitlement to service connection for joint pain, to include as due to an undiagnosed illness.

7.  Entitlement to service connection for fatigue, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had verified active duty for training (ACDUTRA) in the Army Reserve from August 1987 to February 1988, and he served on active duty in the Navy from December 1990 to May 1991.  He also had additional service in the Naval Reserve concluding in April 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 1993 and June 2004 RO rating decisions.  In the December 1993 rating decision, the RO originally denied entitlement to service connection for bilateral flat feet.  As discussed in the Board's prior remand, in a November 1995 notice letter regarding a supplemental statement of the case addressing entitlement to service connection for bilateral flat feet, the RO in essence indicated that the Veteran had perfected an appeal on the original denial of service connection for that disability in the December 1993 rating decision.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (VA waives its objection to the timeliness of a Substantive Appeal by taking actions that lead the Veteran to believe that an appeal was perfected).  Therefore, the Board will review this claim on a de novo basis.

This matter was previously before the Board, most recently in May 2011, at which time the issues remaining on appeal were remanded for further development.  The May 2011 Board decision granted entitlement to service connection for headaches, and that issue is no longer on appeal.  The May 2011 Board decision also granted a petition to reopen a claim of entitlement to service connection for sinusitis, and the reopened issue is now in appellate status on the merits.

With regard to the issue of entitlement to service connection for a sinus disorder, the Board notes that this issue has previously been characterized as entitlement to service connection for sinusitis.  The Board notes that medical evidence in this case has attributed the Veteran's claimed sinus symptoms additionally to the diagnosis of allergic rhinitis.  The Board has recharacterized the issue, as reflected above, to more accurately reflect the nature of the claim on appeal.

The Board also notes, as discussed in greater detail below, that the Veteran's claimed fatigue, joint pain, and nausea symptoms on appeal have been characterized by medical evidence as symptoms of the Veteran's sleep apnea.  The Board has considered whether the current appeal includes an issue of entitlement to service connection for sleep apnea, as the Veteran has claimed entitlement to service connection for symptoms that have now been attributed to sleep apnea.  At least in some circumstances, a claim for service connection may include any disability that may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009)(pertaining to mental health disabilities).  The Board has also considered whether a claim of entitlement to service connection for sleep apnea should be considered pending and referred to the RO for adjudication.

However, the Board finds that in this case sleep apnea is not on appeal and is not pending.  Even considering that the current appeal features claimed symptoms that medical evidence now attributes to sleep apnea, the Veteran separately raised a claim of entitlement to service connection for sleep apnea and it has been denied in its own prior final unappealed RO adjudications in January 2002 and again, during the pendency of this appeal, in June 2006.  The Board finds that the current separate claims of service connection for fatigue, joint pain, and nausea (claimed primarily as manifestations of an undiagnosed illness) do not raise another claim of entitlement to service connection for sleep apnea, and the Veteran has not contended otherwise.  The issue of entitlement to service connection for sleep apnea was raised as a distinct issue by the Veteran and adjudicated as a distinct issue by the RO during the pendency of this current appeal.  The June 2006 denial was not appealed by the Veteran.  Since the most recent final denial, the Veteran's contentions and the record do not raise a new petition to reopen the issue of service connection for sleep apnea.  The Board finds that there is no issue of entitlement to service connection for sleep apnea for the Board to consider or refer to the RO at this time.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  The Veteran's current chronic sinus disorder was not incurred in nor aggravated by ACDUTRA or active duty service.

2.  Bilateral pes planus with ankle inversion existed prior to the Veteran's entry into ACDUTRA and active duty service.

3.  The Veteran's pre-existing bilateral pes planus did not permanently increase in severity during his ACDUTRA or active duty service.

4.  The Veteran's current chronic low back disorder was not incurred in nor aggravated by ACDUTRA or active duty service, and the Veteran's current chronic low back disorder did not manifest within a year following active duty service.

5.  The Veteran's current chronic type II diabetes mellitus was not incurred in nor aggravated by ACDUTRA or active duty service, and the Veteran's current chronic type II diabetes mellitus did not manifest within a year following active duty service.

6.  The Veteran's nausea has been attributed to a known clinical diagnosis (obstructive sleep apnea) which was not manifested in service and is not shown to be related to the Veteran's ACDUTRA or active duty service.

7.  The Veteran's joint pain has been attributed to a known clinical diagnosis (obstructive sleep apnea) which was not manifested in service and is not shown to be related to the Veteran's ACDUTRA or active duty service.

8.  The Veteran's fatigue has been attributed to a known clinical diagnosis (obstructive sleep apnea) which was not manifested in service and is not shown to be related to the Veteran's ACDUTRA or active duty service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a sinus disorder have not been met.  38 U.S.C.A. §§ 1110, 1137 (West 2002); 38 C.F.R. § 3.303 (2012).

2.  The criteria for service connection for bilateral pes planus with ankle inversion have not been met.  38 U.S.C.A. §§ 1101, 1110, 1153, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2012).

3.  The criteria for service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).

4.  The criteria for service connection for type II diabetes mellitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).

5.  The criteria for service connection for nausea, to include as due to an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 1117, 1118, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2012).

6.  The criteria for service connection for joint pain, to include as due to an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1118, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.317 (2012).

7.  The criteria for service connection for fatigue, to include as due to an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 1117, 1118, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Board's prior Remands, the Appeals Management Center (AMC)/RO scheduled the Veteran for VA examinations to determine the nature and etiology of the claimed disabilities.  The results obtained and the opinions rendered by the examiners are sufficient in order properly address the Veteran's claims and substantially comply with the Board remands.  The AMC/RO also provided notice letters and assisted the Veteran with the obtaining of medical evidence in substantial compliance with the Board remands.  All medical records sought which were not obtained were properly confirmed to be unavailable, including some of the sought VA medical records from the Birmingham VAMC for a period beginning in February 1988 (confirmed to be unavailable in a September 2011 report of correspondence between the AMC and the VAMC).

The Board notes that prior Board remands directed that the AMC/RO take steps to verify the dates of all of the Veteran's periods of active duty for training and inactive duty training in the Naval Reserve.  The Board also directed the AMC/RO to request that a search be conducted for all medical records pertaining to the Veteran during his Army Reserve service from August 1987 to February 1988.  In July 2011, the AMC added to the claims file a memo explaining that this development was previously completed, and certified that all of the Veteran's service treatment records have been associated with the claims-file.  Attachments to the memorandum include a March 2009 response to an official Request for Information in which the National Personnel Records Center (NPRC) referenced the Veteran's duty from August 1987 to February 1988 and stated that "THERE ARE NOT STRS AT CODE 13."

Another Request for Information with an August 2011 response indicates that the NPRC verified the periods of service from August 1987 to February 1988 and from December 1990 to May 1991; the response also indicated that the although the NPRC had no additional service record, the AMC/RO might seek additional records through the Defense Personnel Records Information Retrieval System (DPRIS).  A September 2011 printout associated with a folder of Veteran's personnel records indicates that the AMC/RO has obtained the records available from DPRIS.  The obtained service personnel records show that the Veteran was discharged from the United States Naval Reserve in April 2006, and the service personnel records do not appear to indicate any additional periods of active duty service, ACDUTRA, or any event during inactive duty training that would alter the characterization of the recognized periods of service in this decision.  The Veteran had verified active duty for training in the Army Reserve from August 1987 to February 1988, and he served on active duty in the Navy from December 1990 to May 1991.  He also had additional service in the Naval Reserve concluding in April 2006.  The Board finds that the AMC/RO appears to have exhausted all known reasonable avenues available for it to develop the sought information, and all available service records are associated with the claims file.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

A. Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

In this case, a July 2011 letter informed the Veteran of what evidence was required to substantiate the claims and of the Veteran's and VA's respective duties for obtaining evidence, as well as how VA determines disability ratings and effective dates.  This letter was followed up by a readjudication per an August 2012 Supplemental Statement of the Case, consistent with Mayfield.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

Here, the Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained, to the extent available.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The Veteran was accorded VA examinations pertinent to these issues on appeal in April 2004, June 2009, and October 2011.  38 C.F.R. § 3.159(c)(4).  The VA examiners, in aggregate, addressed the existence and etiology of the claimed symptoms and disabilities with a review of the claims file and physical examination of and interview with the Veteran.  The VA examination reports are thorough; thus these examinations are adequate probative evidence upon which to base a decision.

Overall, there is no shortcoming in VA's duties to assist or notify in this case that would prejudice the Veteran.  The Board will thus proceed to the merits of the case.

B. Legal Criteria, Factual Background, and Analysis

The Veteran claims entitlement to service connection for various disabilities on appeal.  The Veteran essentially contends that he currently has sinusitis, bilateral pes planus with ankle inversion, low back disability, and type II diabetes mellitus as a result of his military service.  The Veteran also contends that he suffers from an undiagnosed illness manifested by nausea, joint pain, and fatigue as a result of his military service in Persian Gulf.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Continuity of symptomatology may be established if (1) the condition was "noted" during service; (2) there is evidence of post-service continuity of the same symptomatology; and (3) there is medical, or in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Savage v. Gober, 10 Vet. App. 488 (1997).  As long as the condition is noted at the time a veteran was in service such noting need not be reflected in any written documentation, either contemporaneous to service or otherwise.  Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Id.

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  To rebut the presumption of sound condition under section 1111 for conditions not noted at entrance to service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The effect of section 1111 on claims for service-connected disability thus may be summarized as follows: when no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C.A. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  Wagner, 370 F.3d at 1096.

Clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanerson v. West, 12 Vet. App. 254, 258 (1999) (citing the definition of "clear and unmistakable error" in Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).  The clear and unmistakable evidence standard is an "onerous" one.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)).

Importantly, the clear and unmistakable evidentiary standard applies to the burden to rebut the presumption, but this standard does not require the absence of conflicting evidence.  Kent v. Principi, 389 F.3d 1380, 1383 (Fed. Cir. 2004).

The Veteran contends that he incurred the disabilities on appeal as a result of in-service incidents or exposures during his ACDUTRA or his active duty service.  Service connection may be granted for disability resulting from disease or injury incurred during ACDUTRA, or injuries suffered during inactive duty training (INACDUTRA).  See 38 U.S.C.A. §§ 101(24), 106 (West 2002); 38 C.F.R. § 3.6 (2012).  Service connection is not legally merited when the disability results from a disease process during INACDUTRA.  See, e.g., Brooks v. Brown, 5 Vet. App. 484, 487 (1993).

Reserve and National Guard service generally means ACDUTRA and INACDUTRA.  ACDUTRA is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316 , 502, 503, 504, or 505; 38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c) (2012).  Basically, this refers to the two weeks of annual training, sometimes referred to as "summer camp," that each Reservist or National Guardsman must perform each year.  It can also refer to the Reservist's or Guardsman's initial period of training.  INACDUTRA includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505; 38 U.S.C.A. § 101(23) (West 2002); 38 C.F.R. § 3.6(d) (2012).  Basically, this refers to the twelve four-hour weekend drills that each Reservist or National Guardsman must perform each year.  These drills are deemed to be part-time training.

When a claim for service connection is based only on a period of ACDUTRA, there must be evidence that the Veteran became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40 (2010).  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service," and the Veteran would not qualify as a "veteran" by virtue of the ACDUTRA alone.  Id.  In the service connection context, for example, this means that the presumption of soundness upon entry into service and the presumptive service connection provisions of 38 C.F.R. § 3.307, applicable to active duty, would not apply to ACDUTRA or INACDUTRA.  38 U.S.C.A. §§ 1111, 1112, 1137; 38 C.F.R. § 3.307.  Thus, service connection on a presumptive basis is not available where the only service performed is ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 476-78 (1991).

The Board notes that the service personnel records obtained in this case show that the Veteran was discharged from the United States Naval Reserve in April 2006, and the service personnel records do not appear to indicate any additional periods of active duty service, ACDUTRA, or any event during INACDUTRA that would alter the Board's characterization of the recognized periods of service: The Veteran had verified ACDUTRA in the Army Reserve from August 1987 to February 1988, and he served on active duty in the Navy from December 1990 to May 1991.  He also had additional service in the Naval Reserve concluding in April 2006.  The Board notes that the Veteran's contentions in this case do not include any claimed injury or event during any period of service that raises any further question of re-characterizing any periods of service, and the Veteran's contentions have not otherwise suggested any pertinent disagreement the characterization of his periods of service in this case.  The Veteran's contentions primarily focus upon his ACDUTRA and active duty service in the late 1980s and early 1990s.

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

In determining credibility, the Board may weigh the absence of contemporaneous medical evidence against the lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.

Overall, the preponderance of the evidence is against the Veteran's claims for service connection for a sinus disorder, pes planus with ankle inversion, a low back disability, type II diabetes mellitus, nausea, joint pain, and fatigue, and these claims must be denied.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claims.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

Nausea, Joint Pain, and Fatigue, to Include as Due to an Undiagnosed Illness

The Veteran contends that he experiences symptoms of nausea, joint pain, and fatigue due to his military service.  The Veteran's contentions include an assertion that he has incurred the claimed disabilities due to an undiagnosed illness causally linked to his military service.

Service connection may be established for a chronic disability resulting from an undiagnosed illness which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  The term "Persian Gulf veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(d)(1).  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(d)(2).  Unlike the elements for direct service connection given above, for the undiagnosed illness part of the Veteran's claims, as discussed in more detail below, competent evidence linking a current disability to an event during service need not be provided.  Gutierrez v. Principi, 19 Vet. App. 1 (2004).

In all cases where an undiagnosed illness may be present, that illness must be confirmed by objective findings.  Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

In cases where a Veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. § 1110 is warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The Board notes that the Veteran's service records establish that he served in the Southwest Asia theater of operations during the Persian Gulf War, and the Board's May 2011 decision granted service connection for headaches as a manifestation of undiagnosed illness.

A June 1995 service treatment record (apparently associated with reserve service) documents a medical examination with medical history questionnaire in which the Veteran expressly denied any history of painful joints and denied any history of stomach or digestion problems.

A March 1996 service treatment record (apparently associated with reserve service) documents a medical examination with medical history questionnaire in which the Veteran expressly denied any history of painful joints and denied any history of stomach or digestion problems.

In February 1999, the Veteran's mother submitted a lay statement on multiple matters which made reference to her observation that the Veteran "was easy to fall asleep" and described that when he was asleep he would snort and stop breathing for periods.

An October 1999 service treatment record (apparently associated with reserve service) documents a medical examination with medical history questionnaire in which the Veteran expressly denied any history of painful joints, denied any history of stomach or digestion problems, and denied any history of easy fatigability.

An April 2004 VA examination report documents the Veteran's account of the history of onset of pertinent symptoms, and documents the examiner's diagnostic findings.

With regard to nausea, the Veteran recalled that he started noticing the sensation of nausea around 1991.  He denied the presence of vomiting.    When questioned about the frequency of this sensation of nausea, the Veteran indicated that it occurred 3 to 4 times per year, usually lasting for a few seconds.  After a complete examination, the examining physician diagnosed "Nausea (unknown origin)."

With regard to joint pain, the Veteran recalled that he started noticing the sensation of aching joints around 1990; he identified his knees, shoulders, and ankles as examples.  The Veteran described that the aching had persisted "on and off" since that time, but this did not cause any restriction of his daily activities.  After a complete examination, the examining physician diagnosed "Arthralgias (unknown origin)."

With regard to fatigue, the Veteran recalled that he started noticing the sensation of fatigue in around 1995.  He described this being related to the sensation of fatigue present at the end of the day.  The Veteran described that in general he had no difficulties during the day.  After a complete examination, the examining physician diagnosed "Chronic fatigue (unknown origin)."

The April 2004 VA examination report did not otherwise present an etiology opinion on these issues.

A June 2009 VA examination report shows that the Veteran estimated the onset of the fatigue, nausea, and joint pain issues during service around 1990.  The Veteran reported that the symptoms had improved since he had an increase in the settings of his CPAP machine treating his sleep apnea.

Significantly, the June 2009 VA examiner diagnosed the Veteran with obstructive sleep apnea and specifically found that the Veteran's complaints of fatigue, arthralgias (joint pain), nausea, and myalgias were all symptoms attributable to the diagnosed sleep apnea.  The examiner goes on to state that the Veteran's sleep apnea is "the condition which caused his symptoms of fatigue, headaches, nausea, and arthralgias."  The examiner explains that "[t]he sleep apnea is clearly the etiology of his nonspecific symptoms.  He tells me that the symptoms imp[roved once he started in CPAP.  They got worse again several years later until the CPAP settings were increased again."

The June 2009 VA examiner goes on to opine that the obstructive sleep apnea pathology itself is not etiologically linked to service.  However, the Board notes that any question of entitlement to service connection for sleep apnea is not currently on appeal.  The Veteran has separately on multiple occasions raised a claim of entitlement to service connection for sleep apnea, and the RO has adjudicated and denied the claims, most recently in a June 2006 rating decision.

The most recent probative examination report and medical opinion indicates that the Veteran's nausea, joint pain, and fatigue symptoms are attributable to the known clinical diagnosis of obstructive sleep apnea.  Although the April 2004 VA examination report expressed that these symptoms were of unknown origin, the April 2004 VA examination report did not have the benefit of knowledge of the subsequent events in the Veteran's medical history that would form the basis of the June 2009 VA examiner's conclusion that the symptoms are "clearly" associated with the diagnosed obstructive sleep apnea.  The June 2009 VA examiner presents a clear rationale for the conclusion, citing the correlation between the treatment of sleep apnea and the resolution of the claimed symptoms.  Furthermore, the April 2004 VA examination report's finding that the claimed symptoms were of unknown origin was not accompanied by any objective findings to confirm an undiagnosed illness.

Although the Veteran served in Southwest Asia, his symptoms of nausea, joint pain, and fatigue have been attributed to a known clinical diagnosis (obstructive sleep apnea); the claimed symptoms are not undiagnosed or chronic multisymptom illnesses.  Therefore, they do not fall within the purview of the undiagnosed illness presumptive provisions under 38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 3.317.  Accordingly, the analysis progresses to the question of direct service connection for the disabilities.  See Combee, 34 F.3d at 1042.

In terms of 38 C.F.R. § 3.303, the Board notes that direct service connection requires the existence of a current and diagnosable disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As discussed above, the Veteran's fatigue, joint pain, and nausea have been associated with the single clinical diagnosis of sleep apnea, for which service connection has already been considered and denied in a final unappealed RO adjudication (as discussed in more detail in the introduction section of this decision).  The claimed symptoms have not been clearly attributed to any other diagnosed disability, and the symptoms of fatigue, joint pain, and nausea are not diagnosed pathologies in and of themselves.

The Board therefore concludes that the Veteran's claimed fatigue, joint pain, and nausea are associated with a separately claimed diagnosis (sleep apnea) for which service connection has been separately claimed and denied with a final decision, and there is no other diagnosed disability causing the claimed fatigue, joint pain, and nausea.  Service connection is not warranted on a direct basis.  See Hickson, supra.

As such, the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for disability manifested by fatigue, joint pain, and nausea.  Consequently, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


Sinusitis

The Veteran contends that he had a sinus disorder as a result of his military service, to include exposure to atmospheric irritants and contaminants as part of difficult conditions in the Persian Gulf.

To any extent that some of the Veteran's statements may have suggested that his sinusitis claim involves an undiagnosed illness or Persian Gulf syndrome theory, the Board notes that this claim features symptoms that have been attributed to a known clinical diagnosis.  The Veteran himself asserts that his symptoms are manifestations of diagnosed sinusitis and, as discussed below, medical evidence attributes the symptoms to either chronic sinusitis or to chronic rhinitis.  Therefore, the claimed sinus disorder does not fall within the purview of the undiagnosed illness presumptive provisions under 38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 3.317.

A June 1995 service treatment record (apparently associated with reserve service) documents a medical examination report apparently showing that the Veteran's sinuses were found to be clinically normal at that time (there appears to be a mark in the space to indicate normal sinuses, and there is clearly no mark in the space to indicate clinical abnormality of the sinuses).  Additionally, an attached medical history questionnaire shows that the Veteran expressly denied having any history of sinusitis or hay fever at that time.

An August 1995 private hospital report included among service treatment records (apparently associated with reserve service) shows a diagnosis of sinusitis.

A March 1996 service treatment record (apparently associated with reserve service) documents a medical examination report showing that the Veteran's sinuses were found to be clinically normal at that time.  Additionally, an attached medical history questionnaire shows that the Veteran expressly denied having any history of sinusitis or hay fever at that time.

An October 1999 service treatment record (apparently associated with reserve service) documents a medical examination report showing that the Veteran's sinuses were found to be clinically normal at that time.  Additionally, an attached medical history questionnaire shows that the Veteran expressly denied having any history of sinusitis or allergic rhinitis / hay fever at that time.

An April 2004 VA examination report, in pertinent part, shows that the Veteran recalled that he started noticing the sensation of nasal congestion and sinus symptoms around 1991.  The Veteran recalled that he had been diagnosed and treated for allergic rhinitis and chronic sinusitis when symptomatic.  After a complete examination, the April 2004 VA examiner diagnosed "chronic allergic rhinitis - sinusitis."

A June 2009 VA examination report notes that the Veteran reported that his sinus symptom complaints had manifested in two episodes in the prior year, with neither being incapacitating.

An October 2011 VA examination report addresses the Veteran's sinus claim in more detail.  During the examination, the Veteran described his belief that exposure to dry dusty air and smoke during his military service has caused him to suffer with nasal stuffiness.  The Veteran reported that he did not recall experiencing nasal stuffiness or treatment for allergic rhinitis during his active military service.  The VA examiner found that the Veteran did not have chronic sinusitis; rather, the examining physician diagnosed chronic rhinitis.  After a thorough medical examination of the issue and review of the claims file, the VA examiner concluded that the Veteran's sinus disorder is "less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  The examiner presented the rationale for this conclusion by explaining that the "veteran was not treated during his active military service for rhinitis or sinusitis," and "exposure to dry, hot air and smoke do not cause rhinitis which occurs many years later."

In this case, the Board notes that the evidence does not indicate that the Veteran's claimed sinus disability manifested during his active duty military service.  Significantly, the Veteran reported to the October 2011 VA examiner that he did not recall pertinent manifestations during active duty service.  The Veteran is competent to state that he recalls being exposed to dry dusty air and smoke during military service; however, the competent medical evidence featuring the October 2011 VA examination report shows that such exposure was not a cause of his current rhinitis which manifested some time after the exposure.  The October 2011 VA examiner reviewed the entire claims file, provided an opinion that is consistent with the facts shown by the evidence and the Veteran's testimony, and offered a rationale for the medical opinion that the current sinus disability (diagnosed as rhinitis) was not caused by military service.  This medical opinion has very substantial probative value and weight.  This medical opinion leads the Board to the conclusion that the Veteran's current disability is not related to any incident or exposure during military service.

Based on the above, given the absence of continuity of symptomatology and, importantly, any favorable medical nexus opinion regarding his complaints and active duty, the Board finds that the preponderance of the evidence is against a grant of service connection for a sinus disability, and the claim must be denied.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

Low Back Disability

The Veteran contends that his current chronic back disability is the result of injury to his back suffered during his military service.

The Veteran's service treatment records reveal that during active duty service, in January 1991, the Veteran sought treatment for complaints of low back pain.  The pain was greater on the left than the right.  There was no polyuria, no dysuria, and no discharge from the penis.  The recorded medical observations were "unremarkable," and note there was no "CVA tenderness."  The medical assessment at that time was "Cystitis / vs. muscle pull."  Treatment was prescribed, and no suggestion of a chronic disability was noted at that time.  The Board notes that the Veteran was seen for various medical consultations and checks in the weeks following the single complaint of low back pain, but no subsequent mention of any follow-up treatment nor any symptom or finding of any back problem is noted in any other service treatment records.

More than two years following the conclusion of the Veteran's active duty service, the Veteran filed a claim of entitlement to service connection for a low back disability.  The RO denied the claim and the Veteran did not appeal.  Significantly, service treatment records from the Veteran's later military reserve service include a June 1995 examination report documenting findings that the Veteran's spine was clinically normal with no manifestations of disability, and the Veteran responded to the June 1995 medical history questionnaire with a clear checkmark indicating that he was not experiencing nor had ever experienced recurrent back pain.

A March 1996 service treatment record (apparently associated with reserve service) documents a medical examination report showing that the Veteran's spine was found to be clinically normal at that time.  Additionally, an attached medical history questionnaire shows that the Veteran expressly denied having any history of recurrent back pain or any back injury at that time.

An October 1999 service treatment record (apparently associated with reserve service) documents a medical examination report showing that the Veteran's spine was found to be clinically normal at that time.  Additionally, an attached medical history questionnaire shows that the Veteran expressly denied having any history of recurrent back pain or any back injury at that time.

A May 2000 VA treatment entry noted that the Veteran complained of low back pain.  A diagnosis was not provided at that time.

A September 2003 private treatment report from Central Alabama Spine and Rehab., noted that the Veteran reported that his back pain began in 1990/1991 when he hurt his back lifting heavy boxes while in the military in Saudi Arabia.  He reported that since that time, he had suffered from low back pain.  It was noted that some episodes were more frequent and more severe than others.  The diagnoses were back pain, degenerative disc disease, decreased range of motion of the low back, and myalgia.  A September X-ray report from Birmingham Radiological Group, P.C., as to the Veteran's lumbar spine, related an impression of mild spondylosis.

An April 2005 treatment entry from Carraway Methodist Medical Center indicated diagnoses including chronic back pain.

A June 2009 VA examination report associated with this appeal shows that the Veteran recalled injuring his back during service while doing heavy lifting; the Veteran identified the onset of symptoms as around 1990.  The Veteran recalled being told he had a muscle pull or strain at that time, and was treated with rest and medication.  The Veteran recalled a subsequent injury during service involving falling out of a guard shack, but the Veteran recalled that he was not medically assessed for that injury.  The Veteran reported that since he left service he had no further injury or trauma to his back.  The Veteran reported that the pain pattern worsened around 2004, and by the time of the examination the Veteran was experiencing back pain 2 to 3 times per month, lasting a few hours.

Following examination of the Veteran and review of the claims file, the VA examiner indicated a medical impression of "very mild degenerative change" from diagnostic imaging and opined that this disability was less likely than not caused by or a result of the Veteran's periods of military service.  The examiner presented the rationale for this conclusion by citing the in-service diagnosis of back strain without any in-service suggestion of a chronic diagnosis or chronic symptomatology.  The examiner noted that "[t]here is only one report of back pain while in the service - this is from a SMR from 1/1991.  The diagnosis for this was muscle strain.  Of note, subsequent SMRs make no mention of this condition."  On this basis, the examiner found: "This was back strain and was not a chronic condition at that time."

Furthermore, the June 2009 VA examiner cited that the Veteran's current diagnosed back disability and symptom history does not support, to the examiner's professional medical sensibilities, a link between the current disability and military service.  The examiner stated that the Veteran's "current condition is arthritis of the L spine.  There is no evidence of this until a few years ago when the pain pattern changed.  This was at least 10 years after the service."

In this case, the Board notes that the Veteran's in-service complaint of low back pain came within a few months of the conclusion of his last period of active duty service.  The Board also notes that the Veteran is shown to have continued to complain of back pain a little more than two years following service when he filed a service connection claim in July 1993.  However, the June 2009 VA examiner reviewed the information in the claims file and explained that the Veteran's current diagnosed back disability is an arthritis pathology which is distinct from the muscle strain he had in January 1991.  The June 2009 VA examiner's opinion explains that the current chronic disability, arthritis, was first manifested by a change in the Veteran's pain pattern at least 10 years following service, not the unrelated back strain during service.  The VA examiner's opinion that the current disability is distinct from that which caused the Veteran's back pain during service is supported by the facts shown in contemporaneous medical evidence; although the Veteran's testimony suggests a continuity of back pain from the in-service injury to the present, evidence such as the June 1995 reserve service medical examination report shows that the Veteran was not experiencing symptoms or recurrent back pain at that time.  Although the Veteran is competent to report a continuity of back pain since the in-service injury, such evidence is nevertheless of diminished probative value in this case.  The Board finds the Veteran's testimony suggesting continuity of symptomatology to be less credible and reliable than the contrary and contemporaneously documented June 1995 medical history questionnaire in which the Veteran denied having any recurrent back pain.

The most probative evidence in this case indicates that the Veteran suffered a muscle strain of his lower back during service which essentially resolved with treatment and did not cause chronic disability.  The most probative evidence indicates that the Veteran was not experiencing recurrent pain in the mid-1990s and thus did not have a continuity of low back symptomatology from active duty service to the time of the current appeal.  The most probative evidence indicates that the only back disability the Veteran has been diagnosed with during the pendency of the current appeal is an arthritis pathology which began many years after active duty service and is distinct from the muscle strain of January 1991.

The Board finds that the Veteran's lay contentions - which constitute the only evidence of record, lay or medical, that contradicts the June 2009 VA examiner's opinion - are very substantially outweighed by the VA examiner's opinion.  The June 2009 VA examiner reviewed the claims file, provided an opinion that is consistent with the facts shown by contemporaneous and medical documentation, and offered a rationale for that opinion.  As contrasted with the Veteran's lay contentions, this medical opinion has very substantial probative value and weight.  This medical opinion leads the Board to the conclusion that the Veteran's current disability is arthritis of his lower back and is distinct from the muscle strain suffered during service many years prior to the onset of arthritis.  The June 2009 VA examination report leads the Board to the conclusion that the current chronic back disability is not related to any incident or medical findings shown in service.

The Board notes that a March 2010 lay statement from a man who served with the Veteran is of record.  The statement is essentially repeated in September 2012 correspondence from the same person.  This statement testifies to the occurrence of the already-documented in-service back strain from heavy lifting, and additionally indicates recollection of a second back injury involving the Veteran falling out of a guard shack during active duty service.  Another statement from a different witness who served with the Veteran was also signed and dated in September 2012; this witness account presents essentially the same facts as the other with regard to the Veteran experiencing back pain when falling while throwing boxes and then again when working in a commissary.  The statements indicate that the Veteran was in pain following the second (otherwise undocumented) back injury, but the witness statements do not otherwise present any factual information that would contradict the basis of the probative etiology opinion presented by the VA examiner above.  These lay statements do not provide evidence indicating that any chronic back disability manifested during the Veteran's active duty service.  Even assuming that the Veteran suffered pain in his back following falls or strains during service, there is no evidence presented by these statements which contradicts the Veteran's own subsequent statements in the 1990s indicating that he had not experienced any history of recurrent back pain.  The witness lay statements do not present information that contradicts or undermines the predicate of the probative etiology opinion in which the VA examiner has explained that the current chronic arthritis of the low back first manifested many years after active duty service and after the Veteran's in-service symptoms.

An additional lay statement, from the Veteran's spouse, was submitted in March 2010.  This statement merely describes the severity of the Veteran's observed back pain "over the years" and does not present information that may link the current chronic back diagnosis to his military service.

The Board finds that the most probative evidence indicates that the Veteran's current chronic back disability did not manifest during the Veteran's ACDUTRA or active duty service, nor for many years following any such period of service.  No arthritis of the back is shown to have manifested within any presumptive period following a pertinent period of service.  The evidence does not support a finding that the current chronic back disability is related to the Veteran's ACDUTRA or active duty service, to include an injury to the Veteran's back during service.

The Board is aware that a December 1993 RO rating decision denied service connection for a low back disability on the basis of finding that the in-service complaints were manifestations of a disability that pre-existed the Veteran's military service.  On this currently reopened claim of entitlement to service connection for low back disability, the Board's current decision denies the claim on a basis significantly distinct from that cited by the December 1993 RO adjudication.  The Board's analysis of the evidence now of record leads to the conclusion that the Veteran's current chronic back disability (the only diagnosed chronic back disability shown during the pendency of the current appeal) first manifested several years after active duty military service, and the Board finds that the current chronic back disability did not manifest during service.  Therefore, there is no need for the Board to discuss matters such as the presumption of soundness with regard to this issue on appeal, because the Board does not find that the current chronic back disability on appeal existed during or prior to the Veteran's active duty military service; for the purposes of the current Board analysis, the Board accepts that the Veteran did not have arthritis of the low back when he entered active duty military service.

Based on the above, given the absence of continuity of symptomatology and, importantly, any favorable medical nexus opinion regarding his complaints and active duty, the Board finds that the preponderance of the evidence is against a grant of service connection for a low back disability, and the claim must be denied.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

Bilateral Pes Planus with Ankle Inversion

The Veteran contends that his bilateral pes planus was caused or aggravated during his military service.  The Veteran's April 2005 written statement argues that "the facts are that this condition happened on active duty and I continue to have problems with the condition which is established and again I feel that it was aggravated by military service."

Pes planus is the medical term for "flat feet."  Buckley v. West, 12 Vet. App. 76, 79 (1998).  Pes planus "with depression of the arch, but no evidence of abnormal callosities, areas of pressure, strain or demonstrable tenderness, is a congenital abnormally which is not compensable or pensionable."  38 C.F.R. § 4.57 (2012).  The acquired condition is manifested by depression of the longitudinal arch, although this is not the essential feature, and anatomical changes, e.g., inward rotation of the os calcis, medial deviation of the Achilles tendon insertion, medial tilting of the astragalus, and in severe cases, gaping of bones on the inner border of the foot, and rigid valgus position with loss of power of inversion and adduction.  Id.

By statute, a Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2002).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (2012).  This presumption also does not apply to ACDUTRA and INACDUTRA service, only active duty.  The same is true of the presumptions of soundness and aggravation.  See Smith v. Shinseki, 24 Vet. App. 40 (2010); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

The Veteran's May 1987 service enlistment examination report, just prior to his earliest period of any active duty or ACDUTRA military service (his ACDUTRA service began in August 1987), indicates that he had pre-existing pes planus, asymptomatic, with mild ankle inversion.  The Board views the May 1987 service enlistment examination report as noting the existence of the Veteran's pes planus with mild ankle inversion prior to the Veteran's entrance to any of his pertinent ACDUTRA or active duty service.  Accordingly, the Board finds that bilateral pes planus with ankle inversion was noted at entrance into service, and the presumption of soundness does not apply.  See 38 U.S.C.A. § 1111.  Moreover, as discussed in more detail below, the Board finds that there were no manifestations or medical findings concerning foot or ankle disability during active duty service or ACDUTRA, and there is no basis for a grant of service connection for the claimed foot and ankle disabilities under any pertinent legal theory.

If a pre-existing disorder is noted upon entry into service, service connection may be granted based on aggravation during service of that disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  A pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  However, aggravation of a pre-existing condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the presumption of aggravation created by section 3.306 applies only if there is an increase in severity during service); Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  The burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  The evidence in this case does not show that the Veteran's pre-existing bilateral pes planus with ankle inversion underwent any increase in severity during service.

The Veteran can attest to factual matters of which he had first-hand knowledge, e.g., painful feet, and reporting to sick call.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran as a lay person has not been shown to be capable of making medical conclusions, thus, his statements regarding causation are not competent.  Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  A lay person is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  Thus, while the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).

However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran is competent to report in-service symptoms of his bilateral pes planus.  However, to the extent that he contends that his bilateral pes planus was aggravated during service, the Board finds that the Veteran's contentions are not supported by the evidence and are not credible.

The Veteran's service treatment records (subsequent to the May 1987 enlistment examination discussed above) from the pertinent periods of service, throughout the time of his ACDUTRA through the conclusion of his active duty service, are completely silent as to any complaints of or treatment for pes planus, despite showing treatment for a variety of other conditions.  A service treatment record from May 1988, apparently associated with reserve service shortly after the conclusion of the Veteran's period of ACDUTRA, documents a medical examination report showing that the Veteran's feet and lower extremities were found to be clinically normal at that time.  Additionally, an attached medical history questionnaire shows that the Veteran expressly denied having any history of foot trouble at that time.  This strongly suggests that neither trained medical professionals nor the Veteran himself believed that he had developed any symptoms of foot or ankle disability that could represent an aggravation of pes planus with ankle inversion as of that time.

Similarly, an April 1990 medical examination report (apparently associated with reserve service) also shows that the Veteran's feet and lower extremities were found to be clinically normal at that time.  Additionally, an attached medical history questionnaire shows that the Veteran expressly denied having any history of foot trouble at that time.

Proximate to the conclusion of the Veteran's period of active duty service, an April 1991 service treatment record shows that the Veteran signed a statement acknowledging that he was being examined incident to his separation from active duty, and that he was instructed to inform the examining physician if he felt that he had a serious defect or condition that interfered with the performance of his military duties.  There is no documentation of the Veteran reporting any pertinent symptom complaints at that time.

Additionally, there is no evidence of any treatment for any foot or ankle disorder, nor any other indication of manifestation of foot or ankle symptoms, until multiple years following the conclusion of the Veteran's active duty military service.  The Veteran filed a claim for VA benefits on the basis of his "flat feet" in July 1993.  A June 1995 service treatment record (apparently associated with reserve service) documents a medical examination report showing that the Veteran's feet were found to be flat-footed at that time (the lower extremities were otherwise found to be clinically normal).  Additionally, an attached medical history questionnaire shows that the Veteran endorsed a history of foot trouble.

A March 1996 service treatment record (apparently associated with reserve service) documents a medical examination report showing that the Veteran's feet and lower extremities were found to be clinically normal at that time.  Additionally, an attached medical history questionnaire shows that the Veteran expressly denied having any history of foot trouble at that time.  An October 1999 service treatment record (apparently associated with reserve service) documents a medical examination report showing that the Veteran's feet and lower extremities were found to be clinically normal at that time.  Additionally, an attached medical history questionnaire shows that the Veteran expressly denied having any history of foot trouble at that time.

No treatment for pes planus with ankle inversion was shown during service or for several years thereafter.  (The Veteran's claim of service connection for pes planus came more than two years after active duty service, and there is no evidence of medical treatment for the disability or aggravated symptoms for many years thereafter.)  This long period without complaints or treatment for a foot disability, along with the multiple normal physical examination findings following the period of ACDUTRA, and the Veteran's own denials of having any history of foot trouble following the period of ACDUTRA, is compelling evidence that the Veteran's pre-existing bilateral pes planus with ankle inversion was not aggravated during his period of ACDUTRA.  Additionally, the absence of any foot or ankle issues amongst the various documented medical issues during the period of active duty service, along with the Veteran's signed statement acknowledging he was instructed to report any serious defect or condition that interfered with the performance of his military duties, is compelling evidence that the Veteran's pre-existing bilateral pes planus with ankle inversion was not aggravated during his active duty service.

In any event, the evidence as discussed above does not support finding any event, injury, medical finding, or any manner of manifestation of foot or ankle disability at any time during ACDUTRA or active duty service to form an apparent basis for a link between pes planus with ankle inversion and those periods of service.  There is no medical evidence of record otherwise suggesting any basis for finding causation or aggravation of pes planus with ankle inversion during ACDUTRA or active duty service in this case.

Finally, the competent medical evidence of record indicates that the Veteran's preexisting bilateral pes planus did not progress more than normal aging would have progressed the pathology.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

An October 2011 VA examination report prepared in connection with this appeal shows that the Veteran is diagnosed with pes planus.  The examining physician interviewed the Veteran, review the claims file, and medically inspected the Veteran to inform finding that the Veteran "had pes planus with ankle inversion on entry into the military."  The examiner noted that "service medical records do not show any treatment for pes planus."  The examiner reported that the Veteran describes bilateral arch and ball of foot pain when he has to walk a lot or be on his feet for a long time; the Veteran reported that his feet have become more troublesome over the years.  With regard to this issue, the VA examiner concluded on the basis of all of the available information: "The claimed condition, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness."  The examiner explained the rationale for the conclusion by citing the Veteran's service treatment records, which "do not show treatment for, nor progression of his pes planus during his active military service."  Thus, the evidence does not show that the Veteran's pre-existing bilateral pes planus with ankle inversion worsened during service.

The Board acknowledges that the Veteran has testified, including in his January 2009 and April 2010 written statements, that he recalls seeking treatment for his feet when he was on active duty service.  Although the Veteran is competent to recall experiencing foot symptoms and visiting sick call during service, the Board finds that this testimony is probatively outweighed by the fact that the Veteran's service treatment records documenting his medical consultations during active duty service show treatment for various medical issues while showing no treatment for foot complaints of any kind.  This strongly suggests that foot symptoms were not among the various symptom complaints for which the Veteran sought medical treatment during active duty service.

Since the evidence of record does not show that the bilateral pes planus with ankle inversion worsened in service, the Board finds that presumption of aggravation does not arise.  See 38 U.S.C.A. §§ 1153; 38 C.F.R. § 3.306; see also Browder v. Derwinski, 1 Vet. App. 204, 206-207 (1991).  The presumption of aggravation applies where there was a worsening of the disability in service, regardless of whether the degree of worsening was enough to warrant compensation.  Browder, 1 Vet. App. 207.  However, in the present case, there is no competent and credible evidence of worsening of the pre-existing bilateral pes planus in service.  See Wagner, 370 F. 3d. at 1096.

Thus, in the absence of evidence establishing that the Veteran's current bilateral pes planus with ankle inversion is related to his military service, the preponderance of the evidence is against the Veteran's claim for service connection for bilateral pes planus with ankle inversion.  As such, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, supra.


Diabetes

The Veteran contends that he developed type II diabetes mellitus as a result of his active duty military service, arguing that his diagnosis of type II diabetes a few years following the conclusion of his active duty service indicates that the disease pathology was likely already beginning during his active duty service.  The Veteran's service treatment records from his periods of active duty service reveal no suggestion of treatment or diagnosis of diabetes during active duty service.  The Veteran does not contend that he experienced manifestations of diabetes during active duty military service.  Rather, the Veteran argues that he was not adequately tested during active duty service for an early developing diabetes pathology to be detected, and that his diagnosis a few years later indicates that his diabetes began during service.

Additional service treatment records, apparently for Reserve purposes, from after the conclusion of the Veteran's active duty service show treatment for diabetes mellitus beginning in the mid-1990s.  A June 1995 service examination report shows no suggestion of diabetes at that time.  Private hospital records included among the service treatment records show a diagnosis of "new onset diabetes" in August 1995.  Another August 1995 private medical record confirms that the Veteran's diabetes was "new onset" at that time.  Many subsequent records show treatment for diabetes.  For example, a March 1996 objective examination report, apparently for Reserve purposes, noted that the Veteran had diabetes.  An April 1996 private treatment entry noted that the Veteran had control of his diabetes for the last three months.  A June 1996 treatment entry indicated that the Veteran reported that his blood sugars were maintained within the normal range using Glucophage.  It was noted that in view of the progress the Veteran had made, he should be considered fit for duty.  A July 1997 entry related that the Veteran had diabetes mellitus and that he was currently on an oral hypoglycemic agent.  An October 1999 objective examination report noted that the Veteran had undergone diabetic counseling.  A June 2000 physical evaluation board report found that the Veteran was not physically qualified to continue Reserve status.  The diagnosed "unfitting" conditions included diabetes.

A June 2009 VA examination report associated with this appeal shows that the Veteran recalled the onset of his diabetes occurring in 1995.  The Veteran reported that he was found to have diabetes when he was admitted for weakness and blurred vision, was found to have very high blood sugar, and was started on treatment at that time.  The June 2009 VA examiner conducted appropriate testing and evaluation of the Veteran to confirm a current diagnosis of diabetes mellitus, type 2.  The examiner opined that this disability was less likely than not caused by or a result of the Veteran's periods of military service.  The examiner presented the rationale for this conclusion by citing that review of the claims file revealed, to the physician's medical sensibilities, "no evidence of Diabetes o[r] even impaired fasting glucose while he was in service."  The examiner explained that "[h]is labwork during this period of time do not even come close to the criteria for the diagnosis of DM."  The examiner further explained that "[i]t was not until 1995-1996 that the labwork was such that DM could be diagnosed."  The Board observes that the Veteran's service treatment records from active duty show apparent laboratory testing results for the VA examiner to consider, including from March 1991 near the conclusion of the most recent period of active duty service.

The Veteran expresses, including as discussed in his March 2005 written correspondence, that he believes his diabetes began during service or shortly thereafter because it was diagnosed "a short time after leaving the Theater of Operations."  The Veteran contends that he would likely have been diagnosed with diabetes during service if he had been tested for it at separation.  However, the Veteran does not testify that he experienced any lay-observable manifestations of diabetes during active service or during any presumptive period  thereafter, and the Veteran is not shown to be competent to otherwise provide a medical etiology opinion involving disease process of diabetes mellitus.  The Veteran has not otherwise specifically alleged or identified any other event during service as the basis of a theory of in-service causation of his diabetes mellitus.  All of the competent medical evidence of record shows that the Veteran's diabetes had onset several years following the conclusion of the Veteran's active duty service, and absolutely no medical evidence indicates that the diabetes is etiologically linked to the Veteran's active duty military service.

The totality of the evidence indicates that the Veteran had no symptomatic onset or medical diagnosis of diabetes during active duty service or within a year following active duty service.  The Veteran has presented a medical theory that the diabetes mellitus actually had onset sufficiently earlier than the time of the clinical diagnosis such that it should be considered to have likely existed during his active duty military service or during a presumptive period thereafter.  However, this theory is not based upon any lay observations the Veteran is competent to establish through his testimony.  The Veteran has presented no competent medical evidence indicating that his diabetes had onset during active duty service or within a year following active duty service; the Veteran has presented no competent medical evidence indicating that his diabetes mellitus is otherwise etiologically linked to his active duty military service.  Rather, the probative medical evidence of record in this case features the June 2009 VA examiner's opinion explaining that the Veteran's active duty service laboratory testing "do not even come close" to the criteria for a diagnosis of diabetes mellitus.  The most probative evidence in this case indicates that the earliest determinable onset of the Veteran's diabetes mellitus in this case was several years after the conclusion of his active duty military service.

The Board finds that the Veteran's lay contentions - which constitute the only evidence of record, lay or medical, that contradicts the June 2009 VA examiner's opinion - are very substantially outweighed by the VA examiner's opinion.  The June 2009 VA examiner reviewed the claims file, provided an opinion that is consistent with the facts shown by contemporaneous and medical documentation, and offered a rationale for that opinion.  As contrasted with the Veteran's lay contentions, this medical opinion has very substantial probative value and weight.  This medical opinion leads the Board to the conclusion that the Veteran's current diabetes mellitus had onset several years after the conclusion of his active duty military service, that the Veteran was not medically "close" to having diabetes during service, and that the current diabetes pathology is not related to any incident or medical findings shown in active duty service.

The Board finds that the most probative evidence indicates that the Veteran's type I diabetes mellitus did not manifest during the Veteran's ACDUTRA or active duty service, nor for several years following any such period of service.  Diabetes mellitus is not shown to have manifested within any presumptive period following a pertinent period of service.  The evidence does not support a finding that the Veteran's diabetes mellitus is related to the Veteran's ACDUTRA or active duty service.

Based on the above, given the absence of continuity of symptomatology and, importantly, any favorable medical nexus opinion regarding his diabetes mellitus and active duty, the Board finds that the preponderance of the evidence is against a grant of service connection for diabetes mellitus, and the claim must be denied.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).



ORDER

Service connection for sinusitis is denied.

Service connection for bilateral pes planus with ankle inversion is denied.

Service connection for a low back disability is denied.

Service connection for type II diabetes mellitus is denied.

Service connection for nausea, to include as due to an undiagnosed illness, is denied.

Service connection for joint pain, to include as due to an undiagnosed illness, is denied.

Service connection for fatigue, to include as due to an undiagnosed illness, is denied.


____________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


